Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered November 14, 2005, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We agree with the People that by entering his guilty plea, the defendant forfeited his contention that the integrity of the grand jury proceedings was impaired (see CPL 190.50, 210.20 [1] [c]; 210.35 [5]; People v Hansen, 95 NY2d 227 [2000]; People v Wilkins, 1 AD3d 962 [2003]; People v Thompson, 287 AD2d 794 [2001]; People v Bowen, 122 AD2d 64 [1986]). Miller, J.P., Lifson, Angiolillo and McCarthy, JJ., concur.